DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Applicant's election without traverse of Species 2, Sub-species B1, and Sub-species C1 in the reply filed on 21 June 2022 is acknowledged. 
Claim 19 is withdrawn from consideration as being directed towards a non-elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second back-pressure control channel”, “second fan-like device”, “second energy extractor”, “second energy extraction rotor” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: 
	In claim 3, line 1, “apparatus” (second instance) should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 

The invention(s) is/are directed towards a closed-loop energy generating apparatus, which is disclosed/claimed as including a turbine rotor, a fan, and a reservoir from which the alleged motive flow emanates and to which the alleged motive flow returns. One having ordinary skill in the art would recognize that the closed-loop nature of the invention(s) results in zero potential energy since the alleged flow source and alleged flow sink are located within the same pressure level established by the reservoir. Accordingly, any fluid flow within the system that is relied upon for driving the turbine is created entirely by the action of the fan and, thus, taking into account pressure losses inherent to a fluid flow and efficiency losses inherent to a turbine rotor, the apparatus operates at a net energy loss, which is not energy generation. The disclosure does not establish a utility for the disclosed/claimed invention(s) apart from energy generation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) because the invention as claimed does not have utility and, thus, a person skilled in the art would not be able to use the invention as claimed (see MPEP 2107.01 IV).

The invention(s) is/are directed towards a closed-loop energy generating apparatus, which is disclosed/claimed as including a turbine rotor, a fan, and a reservoir from which the alleged motive flow emanates and to which the alleged motive flow returns. One having ordinary skill in the art would recognize that the closed-loop nature of the invention(s) results in zero potential energy since the alleged flow source and alleged flow sink are located within the same pressure level established by the reservoir. Accordingly, any fluid flow within the system that is relied upon for driving the turbine is created entirely by the action of the fan and, thus, taking into account pressure losses inherent to a fluid flow and efficiency losses inherent to a turbine rotor, the apparatus operates at a net energy loss, which is not energy generation. The disclosure does not establish a utility for the disclosed/claimed invention(s) apart from energy generation.

Claims 2, 3, 13-15, 17, and 18 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 2, the limitation recited as “a second back-pressure control channel coupled to the energy extractor, wherein the second back-pressure control channel comprises a second fan-like device configured to circulate the fluid” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second back-pressure control channel coupled to the energy extractor” and/or “second fan-like device” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. 

In claim 3, the limitation recited as “a second energy extractor coupled to the reservoir… wherein the second energy extractor comprises a second energy extraction rotor” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second energy extractor coupled to the reservoir… wherein the second energy extractor comprises a second energy extraction rotor” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. 

In claim 13, the limitation recited as “a second back-pressure control channel coupled to the settlement chamber, wherein the second back-pressure control channel comprises a second fan-like device configured to circulate the fluid” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second back-pressure control channel coupled to the energy extractor” and/or “second fan-like device” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. 

In claim 14, the limitation recited as “a second settlement chamber” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second settlement chamber” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. 

In claim 15, the limitation recited as “a second energy extractor coupled to the reservoir… wherein the second energy extractor comprises a second energy extraction rotor” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second energy extractor coupled to the reservoir… wherein the second energy extractor comprises a second energy extraction rotor” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. 

In claim 17, the limitation recited as “a second energy extractor coupled to the reservoir” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosure does not provide any description/depiction of how “a second energy extractor coupled to the reservoir” is incorporated into the apparatus and/or how it is used in combination with the other claimed elements. Due to dependency, this rejection also applies to claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the term “fan-like” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 2-11.

In claim 2, the term “fan-like” (multiple instances) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In claim 12, the term “fan-like” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to dependency, this rejection also applies to claims 13-18 and 20.

In claim 13, the term “fan-like” (multiple instances) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745